      Case 1:18-cv-11281-PAE-HBP Document 14 Filed 02/23/19 Page 1 of 1



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

   ALLISON ULLO, individually and on behalf of
   those similarly situated,
                                                           NOTICE OF APPEARANCE
                          Plaintiffs,
                                                           No. 18 Civ. 11281 (PAE)
                  v.

   ABY ROSEN, GREGG POPKIN, PATRICK
   HALL, DANE ASERMELY, SEBASTIEN
   LEFAVRE, RFR HOLDING LLC, GPH
   PARTNERS LLC, GPH MANAGEMENT LLC,
   AND GP SERVICES LLC,

                         Defendants.


       PLEASE TAKE NOTICE that Matthew L. Schwartz of Boies Schiller Flexner LLP

hereby enters his appearance as counsel on behalf of Defendants Aby Rosen, Gregg Popkin,

Patrick Hall, Dane Asermely, Sebastien Lefavre, RFR Holding LLC, GPH Partners LLC, GPH

Management LLC, And GP Services LLC in the above-captioned matter.

Dated: New York, New York
       February 23, 2019
                                                  Respectfully submitted,

                                                  BOIES SCHILLER FLEXNER LLP

                                                 By: .   /s/
                                                           Matthew L. Schwartz

                                                  55 Hudson Yards
                                                  New York, New York 10001
                                                  T: (212) 446-2300
                                                  F: (212) 446-2350
                                                  mlschwartz@bsfllp.com


                                                  COUNSEL FOR DEFENDANTS
